HENDRY, Judge.
These two appeals shall be consolidated for purposes of this opinion. Issues of law in both cases came about as a result of certain facts which we set forth in detail in a companion case, Palm Springs General Hospital, Inc. of Hialeah v. State Farm Mutual Automobile Insurance Company; and Eutimio Leal and Georgina Leal, Fla. App.,218 So.2d 793, (1969).
In the trial of this cause, the appellant here, Leal, filed a compulsory counterclaim as to certain acts which he alleged to have been negligent, and which arose from his transfer from the Palm Springs Hospital to Jackson Memorial Hospital. The trial court dismissed this counterclaim with prejudice on the basis of untimeliness. Case No. 67-1059 contends that such dismissal was error, and after considering the argument of parties, we agree. Thus, we hold that the final judgment which dismissed Leal’s counter-claim with prejudice be reversed.
Leal also filed pleadings which put into issue the reasonableness of the amounts charged him by Palm Springs Hospital. The court entered summary and final judgment against Leal as to this issue, and in case No. 67-915, he contends that such judgment was error. We have examined the record and conclude that genuine issues of fact existed which should have precluded the entrance of a summary judgment as to the issue of reasonableness of the hospital’s charges. Therefore, we hold that it was error to enter summary and final judgment against Leal in the hospital’s favor, and reverse.
Upon the foregoing reasons, we conclude that the orders appealed both be, and hereby are reversed.